Case 2:20-cv-01324-JCM-EJY Document 1-2 Filed 07/17/20 Page 1 of 6




                   Exhibit “A”
                   Plaintiff's Complaint
             Case 2:20-cv-01324-JCM-EJY Document 1-2 Filed 07/17/20 Page 2 of 6
                                                                                     Electronically Filed
                                                                                     6/9/2020 1:02 PM
                                                                                     Steven D. Grierson
                                                                                     CLERK OF THE COURT
      COMP
 1.
      Bruce D. Tingey, Esq.
      Nevada Bar No. 5151
 2.
      Tingey & Tingey
      2001 W. Charleston Blvd.
 3.                                                                             CASE NO: A-20-816280-C
      Las Vegas, Nevada 89102
      Telephone: (702) 333·0000                                                          Department 14
 4.
      Facsimile: (702) 333·0001
      bruce@tingeylawfirm.com
 5.
      Attorney for Plaintiff
 6.
                                                 DISTRICT COURT
 7.
                                            CLARK COUNTY, NEVADA
 8.

 9.
       JESSICA LIS,                                              Case No:
                                                                 Dept No:
10.
                        Plaintiff,
       vs.
11.
       WALMART INC. and DOES I through X,
12.
       inclusive,
13.
                        Defendants.
14.
                                                  COMPLAINT
15.                       (Arbitration Exemption Claimed: Value in Excess of $50,000.00)

16.            COMES NOW plaintiff Jessica Lis, by and through the attorney, Bruce D. Tingey, Esq. of the law

17. firm Tingey & Tingey, and for a cause of action against the defendants, and each of them, for damages

18. and injuries sustained on or about July 16, 2018, alleges, on information and belief, as follows:

19.                                                 THE PARTIES

20.           1.   At all times relevant, plaintiff Jessica Lis is a resident of Clark County, Nevada.

21.           2.   At all times relevant, defendant Walmart Inc. is a corporation or other business entity

22. doing business in Clark County, Nevada.

23.           3.   The true names and capacities of defendants doe I through X, inclusive, are unknown at

24. this time and may be individuals, partnerships or corporations. The plaintiff alleges that each of the

25. defendants designated herein as doe defendant is responsible in some manner for the damages as

26. herein alleged and is further the agent, servant, master, employee or employer of one another, and

27. is operating within the course and scope of their duties or is otherwise established in another type

28. of relationship that will support a finding of joint and several liability. The plaintiff will seek to when

29. their identities become known.

30.
                                                            1
                                           Case Number: A-20-816280-C
         Case 2:20-cv-01324-JCM-EJY Document 1-2 Filed 07/17/20 Page 3 of 6



                                                   THE FACTS
 1.
          4.    On or about July 16, 2018, in Clark County, Nevada, plaintiff Jessica Lis was on the
 2.

 3. property of the Walmart Store located at 3041 N. Rainbow Boulevard, Las Vegas, Nevada, when she

 4. slipped and fell as the result of an unsafe condition that existed on the property (“unsafe condition”)

 5. located at or near the white tile floor of an aisle.
           5.   The unsafe condition included a foreign substance (liquid, water, soda or another foreign
 6.

 7. substance) on the floor.

 8.        6.   After the injury, the plaintiff saw an employee of defendant Walmart Inc. (defendant Doe I)

 9. taking a bag of apparent trash from the electronic department to the front of the store, leaving a

10. trail of liquid from the bag onto the floor with the employee at the end of the trail of the liquid.

11.

12.

13.

14.

15.

16.

17.

18.

19.

20.

21.

22.

23.

24.

25.

26.

27.

28.

29.

30.
                                                           2
          Case 2:20-cv-01324-JCM-EJY Document 1-2 Filed 07/17/20 Page 4 of 6



           7.    The defendants and each of them are the owners or otherwise are responsible for the
 1.

 2. design, construction, development, maintenance, liabilities and safety of the area where the unsafe

 3. condition existed to cause the plaintiff’s damages.

 4.        8.    As a result of the unsafe condition, the plaintiff slipped and fell, becoming injured as a

 5. result.
           9.    The defendants and each of them are responsible for the safe condition of the patrons of
 6.

 7. the property, including the plaintiff.

 8.       10.    The defendants and each of them knew or should have known about the unsafe

 9. condition that caused damages to the plaintiff.

10.       11.    The defendants and each of them created the unsafe condition that caused damages to

11. the plaintiff.
          12.    The defendants and each of them failed to reasonably warn the plaintiff of the unsafe
12.

13. condition.

14.       13.    The plaintiff neither knew nor should have known of the existence of the unsafe condition.

15.       14.    As a result of the unsafe condition, plaintiff Jessica Lis was injured and suffered

16. damages including special damages currently known to total $61,604.74 or according to proof, with

17. treatment including a left knee surgery, along with general damages of past and future pain and

18. suffering.

19.                                          CLAIMS FOR RELIEF

20.                                FIRST CAUSE OF ACTION
                         NEGLIGENCE (FAILURE TO HAVE SAFE CONDITION)
21.
          15.    The plaintiff incorporates herein by reference all allegations within this complaint and
22.
      further alleges as follows:
23.
          16.    The defendants and each of them owed a duty to the plaintiff, including a duty of due
24.
      care and to act reasonably under the circumstances, even taking greater precautions to protect the
25.
      plaintiff as one invited onto its premises, but breached that duty when the defendants failed to
26.
      provide a safe condition for the plaintiff’s use by creating and/or allowing to exist the unsafe
27.
      condition alleged herein.
28.
          17.    As a proximate cause of the negligence of the defendants, the plaintiff was injured and
29.
      damaged in a manner as alleged herein.
30.
                                                         3
          Case 2:20-cv-01324-JCM-EJY Document 1-2 Filed 07/17/20 Page 5 of 6



                                        SECOND CAUSE OF ACTION
 1.
                                      NEGLIGENCE (FAILURE TO WARN)
 2.
          18.    The plaintiff incorporates herein by reference all allegations within this complaint and
 3.
      further alleges as follows:
 4.
          19.    The defendants and each of them owed a duty to the plaintiff, including a duty of due
 5.
      care, but breached that duty when the defendants failed to reasonably warn the plaintiff of the
 6.
      unsafe condition alleged herein.
 7.
         20.     As a proximate cause of the negligence of the defendants, the plaintiff was injured and
 8.
      damaged in a manner as alleged herein.
 9.
                                          THIRD CAUSE OF ACTION
10.                                 NEGLIGENCE (RESPONDEAT SUPERIOR)

          21.    The plaintiff incorporates herein by reference all allegations within this complaint and
11.

12. further alleges as follows:
          22.    At all times relevant, one or more persons, including one or more fictitiously named doe
13.

14. defendants, was acting within the course and scope of employment with defendants and each of them.

15.       23.    As such, defendants and each of them are legally responsible (vicariously liable) for the

16. negligent conduct of is negligent employees as alleged herein.
          24.    As a proximate cause of the negligence of the negligent employee, which is imputed to
17.

18. defendants and each of them, the plaintiff was injured and damaged.

19.                                  FOURTH CAUSE OF ACTION
                              NEGLIGENT HIRING/TRAINING/SUPERVISION
20.
          25.    The plaintiff incorporates herein by reference all allegations within this complaint and
21.
      further alleges as follows:
22.
          26.    At all times relevant, one or more persons, including one or more fictitiously named doe
23.
      defendants, was acting within the course and scope of employment with defendants and each of them.
24.
          27.    At all times relevant, defendants and each of them were negligent in the manner in which
25.
      they hired, trained and supervised the negligent employee.
26.
          28.    As a result, the negligent employee created or caused to be created the unsafe condition
27.
      described above to cause damages to the plaintiff.
28.
          29.    As a proximate cause of the negligence of defendants and each of them, the plaintiff was
29.
      injured and damaged.
30.
                                                        4
         Case 2:20-cv-01324-JCM-EJY Document 1-2 Filed 07/17/20 Page 6 of 6



                                       CAUSATION AND DAMAGES
 1.
          30.   The plaintiff incorporates herein by reference all allegations within this complaint and
 2.

 3. further alleges as follows:

 4.       31.   As a direct and proximate result of all the foregoing, the plaintiff was injured in and

 5. about the spine, body, limbs, organs and systems, and was otherwise injured and caused to suffer
      great pain of body and mind, and some or all of the same are permanent and disabling conditions,
 6.

 7. all for the plaintiff’s past and future general damages in excess of $15,000.00.

 8.       32.   As a further direct and proximate result of all the foregoing, the plaintiff was caused and

 9. will be caused to expend monies for medical care and expenses incidental thereto, in an amount

10. according to proof.
          33.   As a further direct and proximate result of all the foregoing, the plaintiff was caused and
11.

12. will be caused to suffer a loss of income and an impairment of earning capacity, in an amount

13. according to proof.

14.       34.   The plaintiff has been required to hire an attorney to prosecute this action and is entitled

15. to reasonable attorney fees and cost of suit.

16.                                        PRAYER FOR RELIEF

             WHEREFORE, the plaintiff prays judgment against the defendants, and each of them, jointly
17.

18. and severally, as follows:

19.          1. General damages in excess of $15,000.00;

20.          2. Damages for medical expenses in an amount according to proof;

21.          3. Damages for loss of income in an amount according to proof;

22.          4. Reasonable attorney's fees and cost of suit; and

23.          5. Any further relief which the court may deem just and proper in the premises.

             Dated this 9th day of June 2020.
24.
                                                    Tingey & Tingey
25.

26.
                                                    __________________________
                                                    Bruce D. Tingey, Esq.
27.
                                                    2001 W. Charleston Blvd.
28.                                                 Las Vegas, Nevada 89102
                                                    Attorney for Plaintiff
29.

30.
                                                         5
